DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant is claiming one shape (i.e. “an” overall outer shape), but corresponding it to a “plurality” of substrate support chambers.  Figure 5A is clearly meant to show a plurality of chambers (510A-510E).  All five of the shaped chambers 510A-510E form a quadrilateral overall shape at the inner portion of chambers 510B-510E.  However, four of the plurality of chambers 510B-510E form an overall outer shape that is rectangular.  
Applicant states in the specification that chambers 510, which includes chambers 510A-510E, has an “overall outer shape of the substrate support chambers 510 [which] is similar to the shape of the substrate 130” [Application Publication; paragraph 0074].  
Therefore, it is unclear whether something like Figure 7B would read on the claimed “overall outer shape” as it discloses “an overall outer shape of the plurality of substrate support chambers (710) is a quadrilateral shape (the outer shape of chamber 710C, which is the outermost shape of the plurality of chambers) similar to the substrate (Fig. 7B).”  At issue is whether “overall” requires that all chambers contribute to the overall outer shape, or merely that the outermost shape of the collective chambers be quadrilateral.  For the purpose of examination, the examiner will consider this to mean an outermost perimeter of the plurality of chambers forms a quadrilateral shape.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Moriya (JP2003048148A) and Lin (US-2014/0162534).
	Regarding claim 1, Chen (US-2016/0016280) discloses a substrate polishing device for polishing a substrate (substrate 10), the substrate polishing device comprising: a substrate support mechanism (platen 105) that supports the substrate; 
a polishing head mechanism (polishing pad support 300) for attaching a polishing pad (polishing pad 200); and 
an orbital drive mechanism (polishing drive system 500) for orbitally driving the polishing head mechanism (“the polishing drive system 500 can be configured to move the coupled polishing pad support 300 and polishing pad 200 in an orbital motion above the substrate 10 during the polishing operation”) [Chen; paragraph 0067], 

	As for the polishing device polishing a quadrilateral-shaped substrate, Moriya (JP2003048148A) teaches polishing a quadrilateral substrate (11) (Fig. 9).  Since Chen teaches that the “[a]lthough generally circular substrate is assumed, this is not required and the support and/or polishing pad could be other shapes such as rectangular (in this case, discussion of "radius" or "diameter" would generally apply to a lateral dimension along a major axis)” [Chen; paragraph 0084].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Chen to accommodate other shaped substrates, as suggested by Chen, such as rectangular as shown by Moriya, in order to polish multiple desired shapes of substrates [Chen; paragraph 0084].  
	As for an internal pressure of each substrate support chamber being independent from an internal pressure of the other substrate support chambers, Lin teaches an internal pressure 
	As for the surface plate, Lin (US-2014/0162534) teaches a surface plate (in the form of a frame 612 which supports the chuck plate) (Fig. 14), wherein the substrate support mechanism (chuck plate, shown below) is attached to the surface plate (frame 612), wherein the polishing head mechanism is opposed to the surface plate (frame 612) (Fig. 14).  Since frames are well known in the art for not only providing a separable connection between the an actuator (like the piston 506 of Chen) and a chuck plate, they also provide various connection means for, for example, retaining rings, like retainer ring 614 of Lin, and therefore it would have been obvious to one of ordinary skill in the art to provide a frame (i.e. surface plate) under the support mechanism of Chen, as taught by Lin, in order to provide a more separable connection (i.e. an installed connection) [Lin; paragraph 0042] between the chuck plate of Chen and the actuator for movement so as to provide a wider and more stable connection for the chuck plate.  

    PNG
    media_image1.png
    646
    731
    media_image1.png
    Greyscale

	Regarding claim 2, Chen discloses the substrate polishing device according to claim 1, wherein each substrate support chamber (124) applies to the substrate (10) a vertical direction force (downward suction force) corresponding to the internal pressure (i.e. negative pressure) [Chen; paragraph 0044].
	Regarding claim 3, Chen discloses the substrate polishing device according to claim 1, wherein at least one of the plurality of substrate support chambers (124) is defined by a recess formed in the base plate (platen 105, where the chambers open to the exterior of the platen thus forming a recess in the upper surface of the platen/chuck) (Fig. 2). 
	Regarding claim 5, Chen discloses the substrate polishing device according to claim 1, wherein the plurality of substrate support chambers (124) are disposed so as to independently (“independently” as modified in view of Lin) apply a vertical direction force (downward suction force) to corner parts and/or edge parts of the substrate (the outermost chambers 124 are considered to provide a force to the “edges” as claimed) (Fig. 2) and to a portion other than the corner parts and/or the edge parts of the substrate (considered the middlemost chambers 124) (Fig. 2).
	Regarding claim 9, Chen discloses the substrate polishing device according to claim 1, further comprising a pressure control mechanism (pump 129) that is connected to the plate flow passage (chamber 122) (Fig. 2) (“[b]y pumping a fluid into or out of the chamber 426, downward pressure of the polishing pad 200 on the substrate 10 can be adjusted”) [Chen; paragraph 0077].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Moriya (JP2003048148A) and Lin (US-2014/0162534) and further in view of Chen (US-2004/0224615).
	Regarding claim 4, Chen discloses the substrate polishing device according to claim 1, but fails to disclose wherein at least one of the plurality of substrate support chambers is formed by an elastic pad attached to the base plate, the elastic pad attached to the base plate being stretchable at least in the vertical direction.
	However, Chen (US-2004/0224615) teaches an alternative to the open pressure chamber as shown by Chen ‘280 (equivalent to Figure 4A of Chen ‘615) is one wherein at least one of a plurality of support chambers (30) is formed by an elastic pad (flexible membrane 34), the elastic pad (34) being stretchable at least in the vertical direction (Fig. 3b) [Chen ‘615; paragraph 0023].  Since Chen ‘615 teaches alternatives to the suction chamber design of Chen ‘280, it therefore would have been obvious to one of ordinary skill in the art to modify at least one of the plurality of substrate support chambers of Chen with an elastic pad attached to the base plate, as taught by Chen ‘615, in order to modify the overall suction profile [Chen ‘615; paragraph 0024] as well as prevent foreign matter from entering the now sealed chambers (“a flexible membrane 34 that seals the pressurized chamber 30”) [Chen ‘615; paragraph 0023].  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Moriya (JP2003048148A) and Lin (US-2014/0162534) and further in view of Koike (US-2003/0186624).
	Regarding claim 6, Chen discloses the substrate polishing device according to claim 1, but fails to disclose wherein an overall outer shape of the plurality of substrate support chambers is a quadrilateral shape similar to the substrate.
	However, Koike (US-2003/0186624) teaches a plurality of substrate support chambers in a quadrilateral shape (shown below in Figure 2).  Since Chen, as modified, is directed at working on rectangular substrates, it therefore would have a layout of pressure chambers which would correspond to the outer shape of the rectangular shape, such as shown by Koike, in order to work on quadrilateral substrates [Koike; paragraph 0075] with a relatively precise control method for controlling flatness [Koike; paragraph 0048] due to the high number, and thus resolution, of pressure chambers

    PNG
    media_image2.png
    573
    506
    media_image2.png
    Greyscale


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Cellier (US-20110195640).
Regarding claim 7, Chen discloses the substrate polishing device according to claim 1, wherein the polishing head mechanism comprises:
a polishing head main body (300);
Chen fails to disclose a head flow passage provided to the polishing head main body; and
a plurality of polishing pad support chambers provided so as to oppose the back surface of the polishing pad, wherein each polishing pad support chamber is connected to the head flow passage, and an internal pressure of each polishing pad support chamber is independent from an internal pressure of the other polishing pad support chambers.
However, Cellier (US-20110195640) teaches a head flow passage (pressure-creating system 130) provided to a polishing head main body (120) (Fig. 6) (“pressure-creating system 130 may be sealingly coupled to platen 104”) [Cellier; paragraph 0022]; and
a plurality of polishing pad support chambers (106A-106E) (“as shown in FIGS. 3-4, structures such as ribs 140 or other structure at a surface of platen 104 may be provided to fluidly separate the regions, creating manifolds”) [Cellier; paragraph 0023] provided so as to oppose the back surface of the polishing pad (110, 112) (Fig. 3), wherein each polishing pad support chamber (106A-106E) is connected to the head flow passage (130) (Fig. 3), and an internal pressure of each polishing pad support chamber (106A-106E) is independent from an internal pressure of the other polishing pad support chambers (to create separate and independent pressure zones) (Fig. 3) [Cellier; paragraph 0023].  Since Cellier is pertinent to polishing pads in CMP machines and since Chen expresses the desire to control the load of the polishing pad on the substrate in a CMP polisher [Chen; paragraph 0003], it therefore would have been obvious to one of ordinary skill in the art to incorporate the pressure system of Cellier into the polishing pad of Chen in order to favorably control the topographical load upon the substrate being polished [Cellier; paragraph 0006].  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Moriya (JP2003048148A) and Lin (US-2014/0162534) and further in view of Takahashi (US-6,152,805).
	Regarding claim 8, Chen discloses the substrate polishing device according to claim 1, wherein the polishing head mechanism (polishing pad support 300) and the orbital drive mechanism (polishing drive system 500) are configured such that points on a surface to be polished of the substrate (substrate 10) are constantly in contact with the polishing pad (polishing pad 200) while the polishing head mechanism is being orbitally driven [Chen; paragraph 0067].  Chen fails to disclose that “all” points on a surface to be polished of the substrate are constantly in contact with the polishing pad as claimed.  
	However, Takahashi (US-6,152,805) discloses that, “[w]ith respect to the relative size of the wafer 10 and the polishing pad 11, the former may be larger or smaller than the latter in the present invention” [Takahashi; col. 12, lines 4-6], wherein “the polishing pad 11 has a larger diameter relative to the wafer 10” such that the polishing pad always makes contact with the wafer [Takahashi; col. 12, lines 4-21].  Therefore, it would have been obvious to one of ordinary skill in the art to not only make the pad of Chen larger than the wafer, as taught by Takahashi, such that “all points on a surface to be polished” can be in constant contact with the polishing pad as claimed, but also to make the polishing occur across the entire surface such that all points are polished simultaneously in order to assure even polishing across the entire surface of the wafer [Takahashi; col. 12, lines 4-21].  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Cellier (US-20110195640) and Moriya (JP2003048148A).
	Regarding claim 10, Chen (US-2016/0016280) discloses a discloses a substrate polishing device for polishing a shaped substrate, the substrate polishing device comprising: a surface plate (platen 105) for directly or indirectly supporting the substrate (substrate 10) (Fig. 5b); a polishing head mechanism (polishing pad support 300) for attaching a polishing pad (polishing pad 200), the polishing head mechanism (polishing pad support 300) opposing the surface plate (platen 105); and an orbital drive mechanism (polishing drive system 500) for orbitally driving the polishing head mechanism (polishing pad support 300), wherein the polishing head mechanism (polishing pad support 300) comprises: a polishing head main body (polishing pad support 300).
Chen fails to disclose a head flow passage provided to the polishing head main body; and
a plurality of polishing pad support chambers provided so as to oppose the back surface of the polishing pad, wherein each polishing pad support chamber is connected to the head flow passage, and an internal pressure of each polishing pad support chamber is independent from an internal pressure of the other polishing pad support chambers.
However, Cellier (US-20110195640) teaches a head flow passage (pressure-creating system 130) provided to a polishing head main body (120) (Fig. 6) (“pressure-creating system 130 may be sealingly coupled to platen 104”) [Cellier; paragraph 0022]; and
a plurality of polishing pad support chambers (106A-106E) (“as shown in FIGS. 3-4, structures such as ribs 140 or other structure at a surface of platen 104 may be provided to fluidly separate the regions, creating manifolds”) [Cellier; paragraph 0023] provided so as to oppose the back surface of the polishing pad (110, 112) (Fig. 3), wherein each polishing pad support chamber (106A-106E) is connected to the head flow passage (130) (Fig. 3), and an internal pressure of each polishing pad support chamber (106A-106E) is independent from an internal pressure of the other polishing pad support chambers (to create separate and independent pressure zones) (Fig. 3) [Cellier; paragraph 0023].  Since Cellier is pertinent to polishing pads in CMP machines and since Chen expresses the desire to control the load of the polishing pad on the substrate in a CMP polisher [Chen; paragraph 0003], it therefore would have been obvious to one of ordinary skill in the art to incorporate the pressure system of Cellier into the polishing pad of Chen in order to favorably control the topographical load upon the substrate being polished [Cellier; paragraph 0006].  
	As for the polishing device polishing a quadrilateral-shaped substrate, Moriya (JP2003048148A) teaches polishing a quadrilateral substrate (11) (Fig. 9).  Since Chen teaches that the “[a]lthough generally circular substrate is assumed, this is not required and the support and/or polishing pad could be other shapes such as rectangular (in this case, discussion of "radius" or "diameter" would generally apply to a lateral dimension along a major axis)” [Chen; paragraph 0084].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Chen to accommodate other shaped substrates, as suggested by Chen, such as rectangular as shown by Moriya, in order to polish multiple desired shapes of substrates [Chen; paragraph 0084].  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Cellier (US-20110195640) and Moriya (JP2003048148A) and further in view of Chen (US-2004/0224615).
	Regarding claim 11, Chen discloses the substrate polishing device according to claim 10, but fails to disclose wherein the plurality of polishing pad support chambers are formed by an elastic pad attached to the polishing head main body, the elastic pad attached to the polishing head main body being stretchable at least in the vertical direction.
	However, Chen (US-2004/0224615) teaches wherein the plurality of polishing pad support chambers (30) are formed by (i.e. near) an elastic pad (flexible membrane 34) attached to an polishing head main body (platen 12), the elastic pad (flexible membrane 34) attached to the polishing head main body (plane 12) being stretchable at least in the vertical direction (Fig. 3b) (“As the pressure within the chamber 30 increases, the membrane 34 can become distended, rising the most near the center of the membrane 34 and rising less near the ends of the membrane 34.”) [Chen; paragraph 0023].  Since Chen ‘615 teaches alternatives to the suction chamber design of Chen ‘280, it therefore would have been obvious to one of ordinary skill in the art to modify at least one of the plurality of substrate support chambers of Chen with an elastic pad attached to the base plate, as taught by Chen ‘615, in order to modify the overall suction profile [Chen ‘615; paragraph 0024] as well as prevent foreign matter from entering the now sealed chambers (“a flexible membrane 34 that seals the pressurized chamber 30”) [Chen ‘615; paragraph 0023].  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Moriya (JP2003048148A).
	Regarding claim 12, Chen discloses a substrate polishing device for polishing a shaped substrate, the substrate polishing device comprising: a surface plate (platen 105) for directly or indirectly supporting the substrate (substrate 10); a polishing head mechanism (polishing pad support 300) for attaching a polishing pad (polishing pad 200), the polishing head mechanism (polishing pad support 300) opposing the surface plate (platen 105) (Fig. 2);
an orbital drive mechanism (polishing drive system 500) for orbitally driving the polishing head mechanism (“the polishing drive system 500 can be configured to move the coupled polishing pad support 300 and polishing pad 200 in an orbital motion above the substrate 10 during the polishing operation”) [Chen; paragraph 0067];
a head vertical movement mechanism for vertically moving the polishing head mechanism (polishing pad support 300) (“the pad support 300 can also include an actuator 508 to control a downward pressure of the polishing pad 200 on the substrate 10”) [Chen; paragraph 0076]; and
a control part (controller 90 which controls the various actuators and drive systems) [Chen; paragraph 0038], wherein the control part (controller 90) controls the orbital drive mechanism to orbitally drive the polishing head mechanism (wherein the orbital drive mechanism is a system of actuators and/or drive systems, to which Chen states is controlled by controller 90) [Chen; paragraphs 0038 and 0067], and
the control part (controller 90) controls the head vertical movement mechanism to increase/decrease a pressing force between the substrate and the polishing pad while the polishing head mechanism is being orbitally driven (wherein the vertical movement mechanism 508 is an actuator, to which Chen states is controlled by controller 90) [Chen; paragraphs 0038 and 0067].
	As for the polishing device polishing a quadrilateral-shaped substrate, Moriya (JP2003048148A) teaches polishing a quadrilateral substrate (11) (Fig. 9).  Since Chen teaches that the “[a]lthough generally circular substrate is assumed, this is not required and the support and/or polishing pad could be other shapes such as rectangular (in this case, discussion of "radius" or "diameter" would generally apply to a lateral dimension along a major axis)” [Chen; paragraph 0084].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Chen to accommodate other shaped substrates, as suggested by Chen, such as rectangular as shown by Moriya, in order to polish multiple desired shapes of substrates [Chen; paragraph 0084].  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-2016/0016280) in view of Moriya (JP2003048148A).
	Regarding claim 13, Chen discloses a shaped substrate polishing method comprising:
retaining a substrate (substrate 10, shown retained in Figure 2);
polishing the substrate (substrate 10) by slidingly contacting a polishing pad (polishing pad 200) provided to a polishing head (polishing pad support 300) to the retained substrate (“the polishing drive system 500 can be configured to move the coupled polishing pad support 300 and polishing pad 200 in an orbital motion above the substrate 10 during the polishing operation”) [Chen; paragraph 0067], and by orbitally driving the polishing head (polishing pad support 300) (“orbital motion”) [Chen; paragraph 0067]; and
adjusting, during the polishing of the substrate, a pressing force of the polishing pad on the substrate by a head vertical movement mechanism for vertically moving the polishing head  (“the pad support 300 can also include an actuator 508 to control a downward pressure of the polishing pad 200 on the substrate 10”) [Chen; paragraph 0076].
	As for polishing a quadrilateral-shaped substrate, Moriya (JP2003048148A) teaches polishing a quadrilateral substrate (11) (Fig. 9).  Since Chen teaches that the “[a]lthough generally circular substrate is assumed, this is not required and the support and/or polishing pad could be other shapes such as rectangular (in this case, discussion of "radius" or "diameter" would generally apply to a lateral dimension along a major axis)” [Chen; paragraph 0084].  Therefore, it would have been obvious to one of ordinary skill to polish other wafer shapes, as suggested by Chen, with such methods as shown by Moriya, in order to polish multiple desired shapes of substrates [Chen; paragraph 0084].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6,390,903 is pertinent to claim 8.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723